Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 14, 2016

The Court of Appeals hereby passes the following order:

A17I0062. CHRISTINA BERENGUER MCCAIN, f/k/a CHRISTINA
     BERENGUER, et al. v. TRACY L. JENNINGS.

A17I0063. THE HOSPITAL AUTHORITY OF LIBERTY COUNTY d/b/a
     LIBERTY REGIONAL MEDICAL CENTER v. TRACY L. JENNINGS
     et al.

      In these companion cases, defendants the Hospital Authority of Liberty County
d/b/a Liberty Regional Medical Center (“LRMC”), Christina Berenguer McCain,
M.D., f/k/a Christina Berenguer, M.D., and Berenguer Surgical, LLC (collectively,
the “Applicants”), seek immediate review of the trial court’s order directing LRMC
to produce non-party medical records in this medical malpractice case. These
applications were originally filed in the Georgia Supreme Court, which transferred
the applications to this Court after concluding its jurisdiction was not invoked. See
Case Nos. S17I0194 and S17I0197 (decided September 27, 2016). Simultaneously
with their filings in the Supreme Court, the Applicants filed the same applications for
interlocutory appeal in this Court. Those applications have been denied by this Court.
See Case Nos. A17I0017 and A17I0018 (decided September 29, 2016). Because this
Court has already addressed the duplicative applications, they are both hereby
DISMISSED as moot.
Court of Appeals of the State of Georgia
                                     11/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.